Kowalsky v County of Suffolk (2016 NY Slip Op 03851)





Kowalsky v County of Suffolk


2016 NY Slip Op 03851


Decided on May 18, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 18, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
SHERI S. ROMAN
HECTOR D. LASALLE
BETSY BARROS, JJ.


2014-05862
 (Index No. 41227/09)

[*1]Jason Kowalsky, respondent, 
vCounty of Suffolk, et al., appellants.


Dennis M. Brown, County Attorney, Hauppauge, NY (Christopher A. Jeffreys of counsel), for appellants.
Robinson & Yablon, P.C., New York, NY (Thomas Torto and Jason Levine of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Suffolk County (Garguilo, J.), dated May 27, 2014, which denied their motion to preclude the plaintiff from presenting any evidence at trial regarding surgery to his lumbar spine.
ORDERED that the appeal is dismissed, without costs or disbursements (see Matter of Aho, 39 NY2d 241); the issues raised on the appeal from the order have been reviewed on the appeal from the judgment entered November 19, 2014 (see Kowalsky v County of Suffolk, _____ AD3d _____ [Appellate Division Docket No. 2015-00552; decided herewith]).
HALL, J.P., ROMAN, LASALLE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court